*373Opinion by
Mollison, J.
It appeared from the testimony that prior to making entry in this case, the importer discussed with the customs officers the values of the merchandise involved, and it was finally decided to make a test case. The merchandise was entered at what were claimed to be the proper values, which were advanced by the appraiser upon appraisement, and a timely appeal for reappraisement was filed. In the meantime, World War II intervened, and it was impossible to secure information from the exporter. After the close of hostilities, no further information could be obtained, and the appeal for reap-praisement was abandoned. On the record presented it was held that there was no intent to defraud the United States or to conceal or misrepresent the facts of the ease or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.